,




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                   X


    UNITED STATES OF AMERICA
                                                            CONSENT PRELIMINARY ORDER
                - v. -                                      OF FORFEITURE/
                                                            MONEY JUDGMENT
    TEEON THORMAN,
                                                            S6 17 Cr. 118 (KPF)
                             Defendant.

                                                   X


                WHEREAS,     on or about December 2,              2019,      TEEON THORMAN

    (the   "defendant"),          was    charged       in    a   two-count     Superseding

    Indictment, S6 17 Cr. 118 (KPF)          (the "Indictment"), with conspiracy

    to commit bank fraud, in violation of Title 18, United States Code,

    Section    1349    (Count     One);    and     aggravated      identity     theft,    in

    violation of Title 18, United States Code, Sections 1028A(a) (1),

    1028A(b), and 2 (Count Two);

                WHEREAS, the Indictment included a forfeiture allegation

    as to Count One of the Indictment, seeking forfeiture to the United

    States,    pursuant      to    Title    18,     United       States   Code,    Section

    982 (a) (2) (A),   of any and all property constituting,                   or derived

    from, proceeds obtained directly or indirectly, as a result of the

    commission of the offense charged in Count One of the Indictment,

    including but      not   limited to      a     sum of money in United States

    currency    representing       the    amount    of proceeds       traceable    to    the

    commission of the offense charged in Count One of the Indictment;
             WHEREAS,         on or about January             ,   2020,       the defendant

pled guilty to Count One of the Indictment,                       pursuant to a plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit, pursuant to Title 18, United States Code,

Section 982 (a) ( 2) (A) , a sum of money equal to $20,327.43 in United

States currency, representing the amount of proceeds traceable to

the   commission         of    the   offense     charged   in      Count       One   of   the

Indictment;

             WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $20,327.43 in United States currency

representing       the    amount      of    proceeds   traceable         to    the   offense

charged     in    Count       One    of    the   Indictment       that    the     defendant

personally obtained, of which $2,523.72 in United States currency

represents the proceeds traceable to the offense charged in Count

One of the Indictment that the defendant personally obtained along

with co-defendant Jamel Elliott, for which the defendant is jointly

and severally liable with co-defendant Jamel Elliot, to the extent

a forfeiture money judgement is entered against Elliot,                              in this

case; and

                 WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                 the proceeds traceable to the

offense charged in. Count One. of the Indictment that __ the_ defendant-·
personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,            by its       attorney Geoffrey S.            Berman,

United States Attorney,         Assistant United States Attorney,                   Thane

Rehn of counsel, and the defendant, and his counsel, Christopher

Madiou, Esq., that:

             1.     As a result of the offense charged in Count One of

the    Indictment,    to   which    the    defendant         pled    guilty,    a   money

judgment in the amount of $20,327.43 in United States currency

(the    "Money    Judgment"),      representing         the    amount      of   proceeds

traceable to the offense charged in Count One of the Indictment

that the defendant personally obtained, shall be entered against

the    defendant,    for   which    the    defendant         shall    be   jointly    and

severally liable with co-defendant Jamel Elliot up to the amount

of $2,523.72 in United States currency, to the extent a forfeiture

money judgment is entered against Elliot in this case.

             2.     Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal      Procedure,      this        Consent       Preliminary         Order      of

Forfeiture/Money Judgment          is     final    as   to    the    defendant,     TEEON

THORMAN, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.
..



                      3.     All   payments       on    the     outstanding       money· judgment

     shall be made by postal money order, bank or certified check, made

     payable, in this instance, to the United States Marshals Service,

     and delivered by mail                to    the    United    States Attorney's        Office,

     Southern         District     of     New     York,       Attn:    Money      Laundering     and

     Transnational Criminal Enterprises Unit,                         One St. Andrew's Plaza,

     New York, New York 10007 and shall indicate the defendant's name

     and case number.

                      4.     The United States Marshals Service is authorized to

     deposit the payments on the Money Judgment in the Assets Forfeiture

     Fund,      and    the    United     States        shall    have    clear     title   to    such

     forfeited property.

                      5.     Pursuant to Title 21,             United States Code,        Section

     853 (p),    the       United States        is    authorized       to    seek forfeiture      of

     substitute assets of the defendant up to the uncollected amount of

     the Money Judgment.

                      6.     Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

     Criminal         Procedure,        the    United     States       Attorney's     Office      is

     authorized to conduct any discovery needed to identify, locate or

     dispose          of     forfeitable         property,            including     depositions,

     interrogatories,          requests         for    production       of   documents    and    the

     issuance of subpoenas.
,·




                 7.      The Court shall retain jurisdiction to enforce this

     Consent   Preliminary Order of             Forfeiture/Money Judgment,            and to

     amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

     of Criminal Procedure.

                 8.      The     Clerk     of   the     Court     shall    forward     three

     certified        copies     of      this    Consent        Preliminary        Order    of

     Forfeiture/Money          Judgment    to   Assistant       United    States    Attorney

     Alexander    J.     Wilson,      Co-Chief     of    the     Money    Laundering       and

     Transnational Criminal Enterprises Unit, United States Attorney's

     Office, One St. Andrew's Plaza, New York, New York 10007.
           9.   The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:
      THANE REHN    '
                                                      1/qo12-c2
                                                     DATE
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
      (212)637-2354

TEEON THORMAN


By:                                                   1--   3c)-20
      TEEON THORMAN                                  DATE



By:

      Attorney for Defendant
      Woolworth Building
      233 Broadway, Suite 2208
      New York, NY 10279

SO ORDERED:

 ~~ /lf2//4_      6ul~                                  lj'!;o / k;~o
HONORABLE KATHERINE POLK FAILLA                      DATE
UNITED STATES DISTRICT JUDGE
